Citation Nr: 9926151	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral arm 
condition to include carpal tunnel syndrome secondary to a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 13, 1970, to June 
25, 1970, and from December 1975 to December 1987.

This case arises from a rating decision of July 1993 from the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


REMAND

The appellant is contending, in part, that the disabilities 
involving the upper extremities are caused by his cervical 
spine disorder, a disorder for service connection is not in 
effect.  In July 1993, the RO denied service connection for 
bilateral arm disabilities.  At that time it was determined 
that the bilateral arm condition, shown as cervical 
radiculopathy or carpal tunnel syndrome was not related to 
military service.  In October 1993 the representative 
requested that service connection be granted for the 
veteran's cervical spine disability, contending that the 
veteran's bilateral arm condition was secondary to a cervical 
spine condition.

A hearing was held in November 1993 at the RO.  At this time, 
the hearing officer accepted jurisdiction of the veteran's 
claims for entitlement to service connection for a cervical 
spine condition, and for entitlement to service connection 
for carpal tunnel syndrome as secondary to a cervical spine 
condition.

By means of an April 1996 remand, the Board pointed out that 
the veteran was contending that his bilateral arm condition 
to include carpal tunnel syndrome was secondary to his 
cervical spine condition and the cervical spine condition was 
related to service.  The Board further pointed out that while 
the cervical spine issue had been referenced during the 
course of the appeal, the veteran had never been furnished a 
Supplemental Statement of the Case (SSOC) on the cervical 
spine issue.

The Board further stated the following:

Inasmuch as the issue of entitlement to 
service connection for a cervical spine 
condition is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to service connection for a 
bilateral arm condition to include carpal 
tunnel syndrome, the RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and 
the right to appeal.  If a timely notice 
of disagreement is filed, the appellant 
and representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.

In a June 1996 letter, the RO informed the veteran that he 
had previously been denied service connection for cervical 
radiculopathy by means of a July 1993 rating decision, but 
that the notice letter, also dated in July 1993, did not 
specifically state that service connection was denied for 
cervical radiculopathy.  In addition, the veteran was 
informed of appellate rights at that time.  A review of the 
claims folder reveals that the veteran did not perfect an 
appeal to the issue of service connection for a cervical 
spine disability on a direct basis in a timely manner. 

In April 1998 the appellant reopened his claim for service 
connection for a cervical spine disability on a direct basis.  
In March 1999, the RO determined that new and material 
evidence had been submitted and reopened the appellant's 
claim.  The RO, based on a review of the entire record, 
denied the appellant's claim as not well grounded.  See 
Elkins v. Brown, 8 Vet. App. 391, 396 (1995).  The appellant 
was notified of that decision and of his appellate rights.  A 
notice of disagreement has not yet been submitted by the 
appellant.  No response has been received from the appellant.  
In 

In January 1998 the RO denied entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for spondylosis C5 and C8 
radiculopathy, claimed as a neck injury and bilateral arm 
conditions.  In a letter dated in April 1998, the appellant, 
in part, referenced a neck injury which occurred during 
Chapter 31 training.  The Board construes this the April 1998 
letter as a NOD regarding the January 1998 denial of 
38 U.S.C.A. § 1151 benefits.  The Board finds that this issue 
is intertwined with the issue in appellate status.  As such, 
a Statement of the Case (SOC) is required.  See 38 C.F.R. 
§ 19.30 (1998).

In the appellant's notice of disagreement, he reported that 
he was hospitalized at a VA facility for disabilities 
involving his arms in December 1987, upon his release from 
active duty.  This record is not on file.

Accordingly the case is REMANDED for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.  The 
RO should furnish the veteran with the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for the disabilities in 
issue.  All records not already 
associated with the veteran's claims 
folder should be associated therein.  

2.  The RO should request the VA medical 
facility in Winston-Salem, North Carolina 
to furnish copies of any treatment 
records, to include the appellant's 
hospitalization in December 1987.

3.  The RO should provide the appellant 
with a SOC concerning the issue of 
entitlement to 38 U.S.C.A. § 1151 
benefits for a cervical spine disability.  
He should be informed of the requirements 
necessary for perfecting a timely appeal.  
The RO is informed that this issue is not 
before the Board until a timely 
substantive appeal has been received.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
be returned to the Board for appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


